114 Ga. App. 362 (1966)
151 S.E.2d 539
NATIONAL CASUALTY COMPANY
v.
DIXON.
42310.
Court of Appeals of Georgia.
Submitted September 7, 1966.
Decided September 28, 1966.
*363 Fulcher, Fulcher, Hagler, Harper & Reed, W. M. Fulcher, for appellant.
Grant & Matthews, C. A. Matthews, Jr., for appellee.
EBERHARDT, Judge.
1. In a suit on a collision insurance policy where it appears that there was a bona fide dispute between the insured and the insurer as to the amount of the loss, the difference in the amounts being substantial, neither a charge on nor a verdict for bad faith damages and attorneys fees was authorized. First Nat. Ins. Co. of America v. Thain, 110 Ga. App. 603, 606 (139 SE2d 447); Royal Ins. Co. v. Cohen, 105 Ga. App. 746 (3) (125 SE2d 709).
2. A proof of loss does not, standing alone, constitute a demand for payment. Guarantee Reserve Life Ins. Co. v. Norris, 219 Ga. 573 (134 SE2d 774), conformed to, 109 Ga. App. 21 (134 SE2d 880); George Washington Life Ins. Co. v. Smith, 90 Ga. App. 459 (83 SE2d 302). A demand, to be effective, must be made at a time when the insured has a right to exact present payment, and must be alleged and proven. Lester v. Piedmont &c. Life Ins. Co., 55 Ga. 475, 480; Life Ins. Co. of Ga. v. Burke, 219 Ga. 214 (2) (132 SE2d 737); Alliance Ins. Co. v. Williamson, 36 Ga. App. 497, 504 (137 S.E. 277); National Cas. Co. v. Borochoff, 45 Ga. App. 745 (165 S.E. 905); Adams v. Washington Fidelity Nat. Ins. Co., 48 Ga. App. 753 (4) (173 S.E. 247). Unless this appears, a charge on bad faith and attorneys fees is unauthorized and a verdict including them is unsupported.
3. Failure of the court to include in the charge instructions or rules for the computation of damages was error. Mayor &c. of Americus v. Brightwell, 90 Ga. App. 341, 344 (3) (82 SE2d 732); Leggett v. Brewton, 104 Ga. App. 580, 583 (122 SE2d 469); Globe Motors, Inc. v. Noonan, 106 Ga. App. 486, 487-490 (127 SE2d 320); Davis-Pickett Chevrolet v. Collier, 106 Ga. App. 660 (5) (127 SE2d 923); Ryder Truck Rental v. Gianotos, 113 Ga. App. 81 (147 SE2d 448).
4. Where the loss was alleged to have been total and a recovery was sought for the full market value of the vehicle, less $50, deductible under terms of the policy, and it appeared from the evidence that there was salvage of substantial value, a verdict for the full market value, or a total loss, was unauthorized.
Judgment reversed. Bell, P. J., and Jordan, J., concur.